Name: Council Decision (CFSP) 2015/1780 of 5 October 2015 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger)
 Type: Decision
 Subject Matter: Africa;  European construction;  politics and public safety;  social affairs
 Date Published: 2015-10-06

 6.10.2015 EN Official Journal of the European Union L 259/21 COUNCIL DECISION (CFSP) 2015/1780 of 5 October 2015 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 16 July 2012, the Council adopted Decision 2012/392/CFSP (1). (2) On 22 July 2014, the Council adopted Decision 2014/482/CFSP (2) which extended the application of Decision 2012/392/CFSP until 15 July 2016 and provided a financial reference amount until 15 July 2015. (3) On 13 July 2015, the Council adopted Decision (CFSP) 2015/1141 (3) which provided a financial reference amount until 15 July 2016. The Council underlined in that Decision that the financial reference amount would be revised within 3 months of the adoption of that Decision, taking into account the further operational planning concerning the two-pronged approach combining enhanced engagement in Niamey with a permanent presence in Agadez. (4) In view of the further operational planning the financial reference amount for the period from 16 July 2015 to 15 July 2016 should be revised. (5) EUCAP Sahel Niger will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty on European Union, HAS ADOPTED THIS DECISION: Article 1 In Article 13 of Decision 2012/392/CFSP, paragraphs 1 and 2 are replaced by the following: 1. The financial reference amount intended to cover the expenditure related to EUCAP Sahel Niger for the period from 16 July 2012 to 31 October 2013 shall be EUR 8 700 000. The financial reference amount to cover the expenditure related to EUCAP Sahel Niger for the period from 1 November 2013 to 15 July 2014 shall be EUR 6 500 000. The financial reference amount to cover the expenditure related to EUCAP Sahel Niger for the period from 16 July 2014 to 15 July 2015 shall be EUR 9 155 000. The financial reference amount to cover the expenditure related to EUCAP Sahel Niger for the period from 16 July 2015 to 15 July 2016 shall be EUR 18 400 000. 2. All expenditure shall be managed in accordance with the rules and procedures applicable to the general budget of the Union. Participation of natural and legal persons in the award of procurement contracts by EUCAP Sahel Niger shall be open without limitations. Moreover, no rule of origin for the goods purchased by EUCAP Sahel Niger shall apply.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 5 October 2015. For the Council The President N. SCHMIT (1) Council Decision 2012/392/CFSP of 16 July 2012 on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 187, 17.7.2012, p. 48). (2) Council Decision 2014/482/CFSP of 22 July 2014 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 217, 23.7.2014, p. 31). (3) Council Decision (CFSP) 2015/1141 of 13 July 2015 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 185, 14.7.2015, p. 18).